Appeal by the defen*872dant from a resentence of the Supreme Court, Kings County (RE. Rivera, J.), imposed October 18, 2001, upon his conviction of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]; People v McKenzie, 298 AD2d 409 [2002]). Altman, J.P., Krausman, Goldstein and Luciano, JJ., concur.